NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 15, 2022
                              Decided September 22, 2022

                                         Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    THOMAS L. KIRSCH II, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 22-1242

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of
                                                Illinois, Eastern Division.
      v.
                                                No. 1:20-CR-00123(1)
JOHN GONZALEZ,
     Defendant-Appellant.                       Manish S. Shah,
                                                Judge.

                                       ORDER

       John Gonzalez, previously convicted of a felony, purchased a gun from an
undercover police officer. A jury found him guilty of unlawfully possessing a firearm,
18 U.S.C. § 922(g)(1), and he was sentenced to 27 months in prison. Gonzalez filed a
notice of appeal, but his appointed counsel asserts that the appeal is frivolous and
moves to withdraw. See Anders v. California, 386 U.S. 738 (1967). Gonzalez has not
responded to the motion. See CIR. R. 51(b). Counsel explains the nature of the case and
addresses the potential issues that an appeal of this kind might be expected to involve,
No. 22-1242                                                                        Page 2

and because the analysis appears thorough, we limit our review to the subjects that
counsel discusses. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

        Gonzalez attended a gun-rights rally where he met a man who was secretly an
FBI informant. The two discussed how Gonzalez could acquire a firearm even though
he was barred from possessing one because of his two-decade old felony conviction for
attempted homicide. Gonzalez arranged to purchase a gun from one of the informant’s
contacts, who was really an undercover police officer. Gonzalez bought a gun from the
officer in a hotel room, and the government charged Gonzalez with violating § 922(g).

        Gonzalez made two relevant pretrial motions. First, he asked the district court to
order the government to disclose the informant’s identity and provide other
information about him, such as his date of birth or social security number. Gonzalez
wanted this information to find evidence he could use to impeach the informant’s
reliability. The government responded that it would disclose the informant’s identity at
least 30 days before trial but that Gonzalez did not have a right to the other information,
and the court agreed on both counts. Second, Gonzalez filed a motion in limine to bar
references to his YouTube channel at the trial because of the risk of unfair prejudice.
See FED. R. EVID. 403. The channel included several videos of him shouting vulgarities at
police officers. The court denied the motion but noted its ruling was not definitive:
“[W]e’ll have to see how it plays out, and I’ll make a ruling during trial.”

        At trial, two references to Gonzalez’s YouTube channel occurred during the
government’s case-in-chief. First, the government called the undercover officer (the
seller) and the case agent and through them introduced recordings of conversations
Gonzalez had with the informant and undercover officer. In some, Gonzalez mentioned
his channel. Second, the case agent testified that he identified Gonzalez’s voice on the
recordings based on videos from the channel. Gonzalez did not object to either mention.

       Other evidence entered against Gonzalez included his phone records and records
from Google, both of which the government had subpoenaed; Gonzalez had not filed a
motion to suppress or to exclude the evidence. The government did not call the
informant—whose identity it had, by then, disclosed—and Gonzalez later declined to
do so, too.

       Gonzalez testified in his defense. He described his YouTube videos as
“documentaries” in which he “tr[ied] to educate the community [about] their rights.”
He also testified to facts supporting an entrapment defense. (Because the district court
had allowed him to raise this defense, the government had to prove either that
No. 22-1242                                                                         Page 3

Gonzalez was predisposed to commit the crime or was not induced by a government
agent. United States v. Mayfield, 771 F.3d 417, 439–40 (7th Cir. 2014) (en banc).) Gonzalez
said that the government induced him to purchase the gun when he otherwise would
not have done so because the informant promised him a “waiver” from laws
prohibiting his possession of a firearm. (As he conceded on cross-examination, the
possibility of a waiver is not discussed in any of the recorded conversations.)

        After this testimony, the government moved to admit portions of certain
YouTube videos, arguing they impeached Gonzalez’s testimony and showed his
predisposition to purchase a firearm. Over Gonzalez’s renewed Rule 403 objection, the
district court concluded the videos could be probative of, among other things, his
predisposition for possessing a firearm. The risk of unfair prejudice did not require
exclusion, the court explained, because Gonzalez had discussed the videos in detail on
direct examination. When questioned about the videos on cross-examination, Gonzalez
denied wanting a gun to protect himself while making them.

        Nevertheless, the prosecutor stated in closing argument that Gonzalez wanted
one “for protection” and “had to re-strategize his confrontations with law enforcement”
that the videos depicted. Gonzalez did not object to these remarks. The jury, which the
district court instructed on the entrapment defense, found Gonzalez guilty, and the
court later denied his motion for judgment of acquittal.

       At sentencing, the district court applied a two-level adjustment to Gonzalez’s
offense level under the Sentencing Guidelines based on its conclusion that he
committed perjury and thus obstructed justice. U.S.S.G. § 3C1.1. The court found that
Gonzalez lied about the informant’s promise of a waiver to strengthen his entrapment
defense. (In reality, the court found, Gonzalez believed the seller was a “shady arms
dealer,” and he “plainly accepted and understood that the purchase … was under the
table.”) Moreover, because Gonzalez understood the details of purchasing a gun and his
prohibited status, the court found that the lie was willful. With that adjustment,
Gonzalez faced a guidelines range of 21 to 27 months’ imprisonment.

       The district court sentenced Gonzalez at the high end of the guidelines range
based on several factors: Gonzalez’s unlawful possession of a gun showed disrespect
for the law and was dangerous because he often confronted police; he had a violent,
though remote, criminal history; and he required specific deterrence. The court noted
Gonzalez’s expressions of remorse and positive record in prison as mitigating factors.
No. 22-1242                                                                             Page 4

        Counsel first considers challenging the constitutionality of § 922(g)(1) as applied
to Gonzalez and concludes that the argument would be frivolous. Since the brief was
filed, however, the Supreme Court interpreted the Second Amendment in New York
State Rifle & Pistol Association, Inc. v. Bruen, 142 S. Ct. 2111 (2022). There, the Court held
that, when assessing the constitutionality of a firearms regulation, the question is only
whether the restriction is consistent with “the historical tradition that delimits the outer
bounds of the right to keep and bear arms.” Id. at 2127. We have acknowledged
previously that the historical evidence is mixed about barring all felons from possessing
guns. See, e.g., Kanter v. Barr, 919 F.3d 437, 445–47 (7th Cir. 2019), abrogated on other
grounds by N.Y. State Rifle, 142 S. Ct. 2111; see also United States v. Skoien, 614 F.3d 638,
650 (7th Cir. 2010) (Sykes, J., dissenting). But whether a government can forbid violent
felons from possessing a firearm has not been meaningfully questioned by courts to
date. See, e.g., Kanter, 919 F.3d at 451 (Barrett, J., dissenting). Moreover, the Justices have
declined to question laws requiring background checks or barring felons from
possessing firearms. See N.Y. State Rifle, 142 S. Ct. at 2138 n.8; id. at 2162 (Kavanaugh, J.,
concurring); District of Columbia v. Heller, 554 U.S. 570, 626 (2008). Gonzalez’s offense—
attempted murder—was violent, and we are aware of no authority supporting an
argument that someone in his position historically had the right to possess a gun. Thus,
it would be frivolous to argue that § 922(g)(1) is unconstitutional as applied to him.

        Next, counsel considers challenging the denial of Gonzalez’s motion to reveal
personal identifying information (e.g., social security number) about the informant. A
prosecutor must disclose evidence that a criminal defendant can use to impeach the
government’s witnesses. United States v. Bagley, 473 U.S. 667, 676 (1985) (first citing
Giglio v. United States, 405 U.S. 150, 154 (1972); and then quoting Brady v. Maryland,
373 U.S. 83, 87 (1963)); Socha v. Richardson, 874 F.3d 983, 988 (7th Cir. 2017). But, at best,
the information may have led him to impeachment evidence; it was not impeachment
material itself. Gonzalez does not have a right to the kind of general pretrial discovery
he requested, Weatherford v. Bursey, 429 U.S. 545, 559 (1977), or to information to
facilitate a “mere fishing expedition.” United States v. Valles, 41 F.3d 355, 358 (7th Cir.
1994). Thus, it would be frivolous to argue that protecting the informant’s private
information violated Gonzalez’s rights.

       We also agree with counsel that it would be frivolous to challenge the district
court’s refusal to require earlier disclosure of the informant’s identity. The government
has a privilege against disclosing who its informants are. See Roviaro v. United States,
353 U.S. 53, 59–60 (1957); United States v. Leonard, 884 F.3d 730, 735 (7th Cir. 2018). The
privilege can give way to the right to a fair trial, but defendants must show that this
No. 22-1242                                                                         Page 5

information is needed for their defense. Leonard, 884 F.3d at 735. The government
agreed to disclose the informant’s identity at least 30 days before trial (and it did).
Gonzalez’s only protest was that the COVID-19 pandemic made the deadlines
ambiguous, not that earlier disclosure was “essential to a fair determination of [his]
cause.” Roviaro, 353 U.S. at 61. Further, the informant never testified against Gonzalez. It
would be frivolous to argue that the court abused its discretion or that Gonzalez was
prejudiced. Leonard, 884 F.3d at 735.

       Next, we agree with counsel that arguing that the district court erred by
admitting the recorded conversations and data obtained from Google or phone
companies would be frivolous. Gonzalez did not move to suppress or exclude any of
this evidence, which precludes appellate review. United States v. Farmer, 38 F.4th 591,
605 (7th Cir. 2022); FED. R. CRIM. P. 12(b)(3)(C).

       Counsel also correctly concludes that it would be frivolous to assert error based
on references to Gonzalez’s YouTube channel and the admission of some of its contents
into evidence. Counsel starts with the witnesses’ mentions of the channel during the
government’s case-in-chief. Gonzalez did not object—despite the court’s invitation to
renew his motion in limine at an appropriate time. He thus failed to preserve this issue
for appeal. See Pittman ex rel. Hamilton v. Cnty. of Madison, 970 F.3d 823, 829 (7th Cir.
2020) (citing United States v. Addo, 989 F.2d 238, 242 (7th Cir. 1993)).

        Though Gonzalez objected to the later entry of the YouTube video excerpts into
evidence, we agree with counsel that a challenge under Rule 403 would be frivolous.
The district court admitted these videos because of their relevance to Gonzalez’s motive
and his predisposition to possess a firearm, the latter of which is part of the
government’s burden to overcome an entrapment defense. And although the videos
arguably show Gonzalez in a bad light because of his language and behavior, the risk of
unfair prejudice was low. As the court explained, Gonzalez had a chance to explain the
videos himself and ameliorate any prejudicial effect. United States v. Chanu, 40 F.4th 528,
545 (7th Cir. 2022); United States v. Smith, 502 F.3d 680, 687 (7th Cir. 2007). (Indeed, he
had already done so in detail on direct examination.) Given the deference we afford a
district court’s balancing under Rule 403, United States v. Norwood, 982 F.3d 1032, 1051–
52 (7th Cir. 2020), arguing that admitting the videos was erroneous would be futile.

       Counsel next considers challenging the prosecutor’s statement that Gonzalez
wanted a gun to protect himself while filming his confrontational videos even though
he testified otherwise. A prosecutor misstating the evidence can be improper conduct.
United States v. Wolfe, 701 F.3d 1206, 1214 (7th Cir. 2012). But because Gonzalez did not
No. 22-1242                                                                          Page 6

contemporaneously object, we would review for plain error—which requires Gonzalez
to show, among other things, that the outcome would have been different but for the
government’s remark. Id. at 1211; United States v. Jackson, 898 F.3d 760, 766 n.16 (7th Cir.
2018). It would be frivolous to argue that this misstatement (if any) made a difference.
Gonzalez had a chance to counter it during his closing argument right after the
government’s, and, as we discuss below, the government’s case against Gonzalez was
strong. See Jackson, 898 F.3d at 765. Moreover, the court instructed the jury that
“lawyers’ statements and arguments are not evidence,” and we presume the jury
followed that instruction. United States v. Marchan, 935 F.3d 540, 548 (7th Cir. 2019).

        Counsel also rightly concludes that it would be frivolous to challenge the denial
of Gonzalez’s motion for a judgment of acquittal, which he based on his entrapment
defense. Once Gonzalez was allowed to raise the defense, the government had to prove
either that Gonzalez was predisposed to commit the crime or that there was no
inducement. Mayfield, 771 F.3d at 439–40. Recorded conversations showed Gonzalez’s
eagerness to buy a gun, whereas support for inducement was scarce. Gonzalez testified
that the government induced him because the informant promised him a “waiver” from
the law prohibiting his possession. As Gonzalez admitted, the recorded conversations
do not corroborate this testimony, and there is no other evidence of inducement. Thus,
it would be meritless to argue that no reasonable jury could reject the entrapment
defense because we would review the record in the light most favorable to the
government. United States v. Price, 28 F.4th 739, 752 (7th Cir. 2022).

        Turning to sentencing, counsel considers challenging the district court’s
application of the two-level increase to his offense level for obstruction of justice based
on his testimony about the purported offer of a waiver. See U.S.S.G. § 3C1.1; id. cmt.
n.4(B) (perjury is covered conduct). The judge found the necessary factual predicates:
false testimony, materiality, and willful intent. Price, 28 F.4th at 756. We would review
these findings for clear error, see id. at 754, and, like counsel, we see no basis for
questioning them. Counsel identifies no other potential procedural errors at sentencing.

       A substantive challenge to Gonzalez’s sentence also would be frivolous. The
prison sentence is within the properly calculated guidelines range, and so we would
presume that it is reasonable. United States v. Beltran-Leon, 9 F.4th 485, 491 (7th Cir.
2021). The court adequately considered Gonzalez’s history and characteristics, the
nature and circumstances of his offense, and the need to deter him from future criminal
conduct and promote his respect for the law. See id. at 492; 18 U.S.C. § 3553(a). Thus, we
agree with counsel that Gonzalez would not be able to rebut that presumption.
No. 22-1242                                                                     Page 7

       Finally, counsel considers the viability of a claim of ineffective assistance of
counsel, but any such claim generally should be reserved for collateral review, where a
more complete record could be developed. Massaro v. United States, 538 U.S. 500, 504–05
(2003); United States v. Cates, 950 F.3d 453, 456–57 (7th Cir. 2020).

      We GRANT counsel’s motion to withdraw and DISMISS the appeal.